If Worsley was a creditor, the conveyance intended to defeat him was a fraudulent conveyance, and an assumpsit by Ellison to restore the lands was void. The act of Assembly says the contract shall be valid between the debtor and his grantee; and why? To deter the debtor from the attempt, by placing him in the power of the grantee. This obstacle to the attempt would be completely removed if the plaintiff could legally bind himself to restore the property or its value, and the debtor could practice a fraud on his creditors without the least risk, for after he had succeeded in defrauding his creditors the law would interfere in his favor and enforce the returning of his property by the vendee. *Page 304 
If Worsley, however, was not a creditor, then the conveyance is not fraudulent, and there is no legal objection to the contract which the plaintiff has sued on.
Verdict for plaintiff.
NOTE. — Smith v. Bowen, ante, 296.
Cited: Jackson v. Marshall, 5 N.C. 331; Dobson v. Erwin, 18 N.C. 575;Bank v. Adrian, 116 N.C. 543.
(349)